Citation Nr: 1756485	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-09 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 2003 to March 2004, August 2004 to July 2005, and November 2007 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appeared at a hearing before the undersigned in July 2017.


FINDING OF FACT

The Veteran's right ear hearing loss was incurred in or caused by military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The results of a September 2017 audiological evaluation at the Cleveland VA medical center show that the Veteran currently suffers from right ear hearing loss for VA purposes.  38 C.F.R. § 3.385.  Thus, the current disability criterion is met. 

In a February 2014 statement of the case, the VA conceded hazardous noise exposure based on the fact that the Veteran served in an imminent danger area in Iraq while on active duty service.  Thus, the in-service incurrence criterion is met.

The remaining question is whether the Veteran's current bilateral hearing loss is related to his active service.  

The Veteran underwent VA examinations in February 2013 and February 2014 in connection with this claim.  The February 2013 VA examiner opined that the Veteran's bilateral hearing loss was at least as likely as not caused by or a result of an event in military service, though the audiological evaluation conducted at that time did not show right ear hearing loss severe enough to qualify as a hearing loss disability for VA purposes.  The February 2014 VA examiner merely stated that the Veteran had normal hearing in the right ear for adjudication purposes, and does not elaborate further with respect to etiology.  

The Veteran also submitted private treatment records in support of his claim.  In an April 2013 audiological evaluation, Dr. L.P.B. determined that the Veteran had "downsloping, sensorineural hearing loss, slightly worse in the left ear than the right[,]" and stated that the hearing loss was noise induced, noting that the Veteran had significant military noise exposure.


Taking into account the medical opinions of record and the Veteran's own competent and credible lay statements, the Board resolves all reasonable doubt in his favor and concludes that the evidence is at least in equipoise as to whether the Veteran's current right ear hearing loss is related to his military service.  It follows that service connection for right ear hearing loss is warranted.


ORDER

Service connection for right ear hearing loss is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


